Fourth Court of Appeals
                                  San Antonio, Texas
                                      September 23, 2015

                                     No. 04-14-00894-CR

                                  Adam Paul EANNARINO,
                                         Appellant

                                               v.

                                  THE STATE OF TEXAS,
                                        Appellee

                  From the 186th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2013CR8490
                        Honorable Maria Teresa Herr, Judge Presiding

                                        ORDER
    Appellant’s motion to reconsider denial of appellant’s request for oral argument is
GRANTED. This court’s prior submission order is WITHDRAWN.

      The above cause is for formal submission and oral argument before this Court on
Wednesday, October 21, 2015, at 10:00 AM, before a panel consisting of Chief Justice Sandee
Bryan Marion, Justice Karen Angelini, and Justice Jason Pulliam.

       Argument is limited to twenty (20) minutes to each side and ten (10) minutes rebuttal for
the appellant. If you do not wish to present argument, you must notify this Court in writing
within seven (7) days of receiving this notice.

      The Court provides a guest WiFi network for parties arguing before the Court. The
password to access the network is available at the Clerk’s Office on the day of argument.

It is so ORDERED on this 23rd day of September, 2015.

                                                           PER CURIAM
ATTESTED TO:___________________________
                Keith E. Hottle
                Clerk of Court